UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7269


NATHAN LEON STEPHENS,

                Petitioner - Appellant,

          v.

WARDEN A. DUNBAR,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02035-FL)


Submitted:   January 21, 2014              Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan Leon Stephens, Appellant Pro Se.      Michael Bredenberg,
FEDERAL MEDICAL CENTER, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathan Leon Stephens, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.     We   have   reviewed   the   record   and    find   no

reversible    error.    Accordingly,     although   we   grant     leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.     See Stephens v. Dunbar, No. 5:12-hc-02035-

FL (E.D.N.C. July 29, 2013).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                     2